DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an upper transport part (corresponding in the instant disclosure to 64), a lower transport part (corresponding in the instant disclosure to 63), a relay section (corresponding in the instant disclosure to 4), a post-processing section (corresponding in the instant disclosure to 3), and a control unit (corresponding in the instant disclosure to 50) in claim 1, and the stacking unit (corresponding in the instant disclosure to TR2) in claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “a relay section … that places the recording material transported from the upper transport part on an upper surface of the relay section” in lines 5-9 renders the claims unclear. It is unclear how the disclosed relay section can function to place the recording material transported from the upper transport part on an upper surface of itself. Based on the disclosure, it is believed that the that the intention is for the upper surface of the relay section to serve as a tray or receiving surface and Claims 2-15 depend from claim 1 and inherit these issues therefrom.
As to claim 7, the limitation a transport-direction upstream end of the second upper surface “is openable and closable toward an upstream side in the transport direction of the long sheet” renders the claims unclear. It is unclear from the claimed invention what the orientation of the opening and closing of the transport-direction upstream end of the second upper surface is since the openable and closable would be opposing directions but are both described in the claimed language as “toward an upstream side in the transport direction of the long sheet”. As best understood from the disclosure, the opening and closing claimed is intended to reference that shown in figures 5B-6, where a pivot point on the upstream end of the second upper surface allows the second upstream surface to open and close. A possible claim correction would read - - is a pivot point such that the second upper surface is openable and closable - -. This is the interpretation that will be used in the rejections below. 
As to claim 8, the limitation “wherein, in a region outside a transport region in a width direction intersecting a transport direction of the long sheet, an upper surface of the post-processing section has a portion that becomes higher than the transport region in the width direction” renders the claims unclear. It is unclear how the portion becomes higher than the transport region, as there is no claimed or disclosed mechanism for moving the portion in the vertical direction. In addition, it is unclear how the upper 
As to claim 9, the limitation “wherein the apparatus body becomes higher on a near side thereof” renders the claims unclear. It is not clear from the claims what side the near side is, as it is unclear what the side is near that makes it the near side. Further it is unclear what the apparatus body becomes higher than. There is no description of such an arrangement in the disclosure in relation to the apparatus body. In addition, it is unclear how the apparatus “becomes” higher as the disclosed apparatus bode does not have height movable elements. Therefore the metes and bounds of the claim cannot be determined. The claim will be treated below under the interpretation that the apparatus body meets the claimed limitation if it is higher than another element on a near side, where the near side is near another structure. 
As to claim 10, the limitation “wherein a width of the portion that becomes higher than the transport region is narrower than a transport region in the upper surface of the relay section” renders the claims unclear. The “a transport region” in line 3 lacks antecedent basis in the claims. It is unclear if it is a new transport region or the same transport region introduced in line 2 of claim 8 (on which claim 10 depends) and 
As to claim 11, the limitation “wherein the apparatus body of the post-processing section is formed such that a near side thereof is divided into a far side that faces the transport region and a near side that does not face the transport region, and is openable and closable on the near side” renders the claims unclear. There are two different elements introduced as “a near side”, one in line 3 and one in line 4. Therefore these recitations, along with the recitations of “the near side” in line 6 of claim 11 and line 5 of claim 12, lack antecedent basis in the claims. It is impossible to determine which of the “a near side” the “the near side” is referencing. The two different “a near side” must be different elements as the second “a near side” is a sub part of the first “a near side”. In addition, the limitation “the apparatus body of the post-processing section” lacks antecedent basis as the only apparatus body that has been introduced so far is an apparatus body of the image forming apparatus, as introduced in line 3 of claim 1. A body of the post-processing apparatus needs to have proper antecedent basis 
As to claim 14, the limitation “an upper surface” renders the claims unclear as it is not clear what the upper surface is of, given the upper surface of the relay section established in claim 1 and the upper surface of the post-processing section established in claims 5-8. In order to improve the clarity of the claims a possible claim correction would read - - an upper surface of the stacking unit - - or  - -a highest point of the stacking unit - -. This is the interpretation that will be used in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Satozaki (7,483,669) in view of Yamada (US PGPub 2003/0057641 A1) and Mae et al. (7,515,871).
As to claim 1, Satozaki teaches an image forming apparatus (figure 5) comprising:
an upper transport part (15) and a lower transport part (11) that are disposed vertically side by side in an apparatus body and transport a recording material (see figure 5, where 15 and 11 are considered to be vertically side by side, as they are vertically arranged and next to one another);
a relay section (16) that is disposed at an upper part of the apparatus body (1; see figure 5) and further transports the recording material transported from the lower transport part (11; column 4, lines 44-53) and that places the recording material transported from the upper transport part on an upper surface of the relay section (figure 5 and column 5, lines 19-21);
a post-processing section (17) that is disposed on a side of the apparatus body (figure 5), receives the recording material via the relay section (column 5, lines 4-15), and performs post-processing (column 5, lines 11-15 where the post processing is sorting).
While Satozaki teaches a sorter as a post processing section (17), Satozaki does not explicitly teach the post processing disclosed for the instant post-processing section 3.
Yamada et al. teaches a post-processing section (PD) including a sorting function (paragraph [0065]) comprising a stapler (S1, paragraph [0084], and as shown in figure 1), and upper (201) and lower (202) trays (see figures 2 and 6; note that in combination the post-processing section of Satozaki is considered to be modified to include the stapler, trays 201-202, and the sheet paths necessary for the relevant paper 
It would have been obvious to one skilled in the art before the effective filing date to modify Satozaki to have the post-processing section taught by Yamada et al. because it allows the use of a stapling device for binding the sheets (paragraph [0062]), another well known post-processing action, allowing the user to selectively bind the sheets in accordance with the print job requirements with predictable results.
Satozaki as modified does not explicitly teach a control unit that performs a control such that the recording material is transported from the upper transport part to the upper surface of the relay section in a case where the recording material is a long sheet.
Mae et al. teaches a control unit that performs a control such that the recording material is transported from the upper transport part to the upper surface of the relay section in a case where the recording material is a long sheet (figures 2-4 and 6 and column 6, line 57-column 7, line 16; note that in combination it is considered that the control unit would still feed the long sheet to the tray above the printing apparatus, as is the case in Mae et al., but would not require the movement of the relay section 101, corresponding in combination to 16 of Satozaki, because Satozaki is able to output a sheet from the image forming apparatus even when the relay section 16 is in place as shown in figure 5 of Satozaki).
It would have been obvious to one skilled in the art before the effective filing date to modify Satozaki as modified to have a control unit that performs a control such that the recording material is transported from the upper transport part to the upper surface 
As to claim 2, Satozaki as modified teaches (citations to Satozaki except where otherwise indicated) wherein an upper surface of the post-processing section is lower than the upper surface of the relay section, in a transport region for the long sheet in a width direction intersecting a transport direction in which the recording material is transported and in a region where the relay section and the post-processing section are adjacent to each other in the transport direction (see figure 5).
As to claim 3, Satozaki as modified teaches (citations to Satozaki except where otherwise indicated) wherein the post-processing section becomes higher on a downstream side in a transport direction of the long sheet, in a transport region for the long sheet in a width direction intersecting a transport direction in which the recording material is transported (figure 5).
As to claim 4, Satozaki as modified teaches (citations to Satozaki except where otherwise indicated) wherein a portion of the post-processing section higher on the downstream side is gently inclined so as to be higher toward the downstream side (see figure 5).
As to claim 5, Satozaki as modified teaches wherein an upper surface of the post-processing section has a step (where in combination, the top of the finisher PD of Yamada et al. transitions to the tray 201), and at a position of the step, a base end part of the upper surface on a downstream side of the position of the step (the right most portion of the tray 201 in figure 1 of Yamada et al.) is lower than a terminal part of the upper surface on an upstream side of the position of the step (the leftmost part of the top of the casing of PD shown in figure 1 above the beginning of tray 201; see figure 1).
As to claim 6, Satozaki as modified teaches (citations to Satozaki except where otherwise indicated) wherein an upper surface of the post-processing section is made up of a first upper surface and a second upper surface higher than the first upper surface, in a transport direction (see figure 5).
As to claim 8, Satozaki as modified teaches wherein, in a region outside a transport region in a width direction intersecting a transport direction of the long sheet, an upper surface of the post-processing section has a portion that becomes higher than the transport region in the width direction (see figure 1 of Yamada et al, where the sides of the casing of PD, which are considered to be in a region outside the transport region, are shown to extend above the tray 201, which is considered to correspond to the transport region).
As to claim 9, Satozaki as modified teaches wherein the apparatus body becomes higher on a near side thereof (figures 1 and 5 of Satozaki shows the apparatus body in figure 1 becomes higher than the post-processing section 17 on a near side of the post-processing section both through the shape of the relay section 16 and the scanner unit 5).
As to claim 13, Satozaki as modified teaches wherein the post-processing section (17, as modified to have the stapler, trays 201-202, and the sheet paths necessary for the relevant paper feeds and processings, including the drive mechanisms for moving tray 202, of Yamada et al.) includes a stacking unit (202) that 
wherein in a case where the recording material is the long sheet, the stacking unit is located at a highest position and supports the long sheet (it is considered that the structure of Satozaki as modified is capable of use as claimed, it is considered that a sufficiently long sheet would reach to the tray 202 and that the control is capable of having the tray 202 in the highest position when such sheet is fed in the case no other sheets are on tray 202).
As to claim 14, Satozaki as modified teaches wherein the stacking unit (202 of Yamada et al.) includes 
both sides in the direction intersecting the transport direction of the recording material having recesses (the lowered portions of tray 202 at either side of tray 202 in figures 2-4 of Yamada et al.), which are lower than a transport-direction downstream end of an upper surface of the post-processing section (see figures 2-4), and
an upper surface, which is higher than a transport-direction downstream end of the upper surface of the post-processing section, in a transport region for the long sheet (see figure 1 of Satozaki).
As to claim 15, Satozaki as modified teaches (citations to Satozaki except where otherwise indicated) wherein the post-processing section is disposed on the side surface of the apparatus body so as not to block an intake port that is provided in the side surface of the apparatus body and takes in air from the outside (see figure 5, where .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Satozaki (7,483,669), Yamada (US PGPub 2003/0057641 A1), and Mae et al. (7,515,871) as applied to claim 3 above, and further in view of Awano (5,995,773).
As to claim 7, Satozaki as modified teaches all of the limitations of the claimed invention, as noted above for claim 3, further including wherein an upper surface of the post-processing section is made up of a first upper surface and a second upper surface continuous with the first upper surface, in a transport direction (see figure 5 of Satozaki).
However, Satozaki as modified does not explicitly teach wherein a transport-direction upstream end of the second upper surface is lower than a transport-direction downstream end of the first upper surface and is openable and closable toward an upstream side in the transport direction of the long sheet. 
Awano teaches wherein a transport-direction upstream end of the second upper surface is lower than a transport-direction downstream end of the first upper surface and is openable and closable toward an upstream side in the transport direction of the long sheet (see above rejection under 112 second paragraph and the above interpretation; figures 7-8 and column 5, lines 52-62).
It would have been obvious to one skilled in the art before the effective filing date to further modify Satozaki as modified to have wherein a transport-direction upstream end of the second upper surface is lower than a transport-direction downstream end of . 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Satozaki (7,483,669), Yamada (US PGPub 2003/0057641 A1), and Mae et al. (7,515,871) as applied to claim 8 above, and further in view of Ogasawara (US PGPub 2009/0232537 A1).
As to claim 10, Satozaki as modified teaches all of the limitations of the claimed invention, as noted above for claim 8, except explicitly teaching wherein a width of the portion that becomes higher than the transport region is narrower than a transport region in the upper surface of the relay section. Note, Satozaki as modified teaches there being a portion that become higher than the transport region (see figure 1 of Yamada et al, where the sides of the casing of PD, which are considered to be in a region outside the transport region, are shown to extend above the tray 201, which is considered to correspond to the transport region).
Ogasawara teaches wherein a width of the portion that becomes higher than the transport region is narrower than a transport region in the upper surface of the relay section (see above interpretation given in the 112 rejection above; figure 3, where the top tray of 105 is shown to be inset in the post-processing section 105, similarly to that shown in figure 1 of Yamada et al., and is shown to have two portions that are higher 
It would have been obvious to one skilled in the art before the effective filing date to modify Satozaki as modified to further have wherein a width of the portion that becomes higher than the transport region is narrower than a transport region in the upper surface of the relay section as taught by Ogasawara because it allows for the post processing section to be made narrower allowing the user to conserve space in the room where the image forming apparatus is installed with predictable results.
As to claim 11, Satozaki as modified teaches all of the limitations of the claimed invention, as noted above for claim 8, further including wherein the apparatus body of the post-processing section is formed such that a nearside thereof is openable and closable on the near side (figure 16 of Yamada et al.).
While Satozaki as modified teaches there being a portion that become higher than the transport region (see figure 1 of Yamada et al, where the sides of the casing of PD, which are considered to be in a region outside the transport region, are shown to extend above the tray 201, which is considered to correspond to the transport region), Satozaki as modified does not explicitly teach wherein the apparatus body of the post-processing section is formed such that a near side thereof is divided into a far side that faces the transport region and a near side that does not face the transport region.
Ogasawara teaches wherein the apparatus body of the post-processing section is formed such that a near side thereof is divided into a far side that faces the transport region and a near side that does not face the transport region (see above interpretation given in the 112 rejection above; figure 3, where the top tray of 105 is shown to be inset 
It would have been obvious to one skilled in the art before the effective filing date to modify Satozaki as modified to further have wherein the apparatus body of the post-processing section is formed such that a near side thereof is divided into a far side that faces the transport region and a near side that does not face the transport region as taught by Ogasawara because it allows for the post processing section to be made narrower allowing the user to conserve space in the room where the image forming apparatus is installed with predictable results.
As to claim 12, Satozaki as modified teaches (citations to Satozaki unless otherwise indicated) further comprising:
a reading unit (5) that is disposed above the relay section (see figures 1 and 5; column 4, lines 44-51 teaches the system of figure 1 is the same as that in figure 5 without 16 and 17), wherein the upper surface of the post-processing section on the near side of the apparatus body is higher than the upper surface of the relay section and lower than a lower surface of the reading unit (figure 5, where the portion of the upper surface of the relay unit 16 where the relay unit 16 meets the post-processing section 17 is lower than the upper surface of the post processing section 17 and lower than the lower surface of the reading unit 5, see figures 1 and 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kotera (US PGPub 2012/0134728 A1) and Kato et al. (6,112,047) teach image forming apparatuses including relay sections and post-processing sections similar to those claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E SIMMONS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E SIMMONS/           Primary Examiner, Art Unit 2853